Title: Report on Instructions to Peace Commissioners, [15 August] 1782
From: Madison, James
To: 


[15 August 1782]
The Committee appointed to consider and report to Congress the most advisable means of securing the several claims of the U. States not included in their ultimatum of the  day of  recommend,
That the Committee to whom was referred the Report of a previous Committee, relative to the said claims be instructed to deliver over to the Secy. for For: Affairs, the materials which they may have collected in support thereof; and that the sd. Secy perfect & transmit the same to the Ministers Plenipoty for negociating peace, for their information & use; provided that nothing which shall be done by virtue of this Resolution shall be construed to affect any dispute which now does, or may hereafter subsist between individual States, or between the U. States and an individual State.
That the Ministers Plenipoy. for negociating peace be instructed to communicate to his most Xn Majesty so much of the facts & observations so to be transmitted and in such form, as they shall judge fit; representing to his Majesty that Congress have caused the same to be compiled & laid before him, under a persuasion that he will find therein such clear proofs both of the validity & importance of all their claims as will silence any pretensions by which they may be opposed; that this representation of the grounds of the said claims was rendered the more essential on the part of Congress by the extreme solicitude of their Constituents with regard to those objects, and by the ardent desire of Congress not only that this just solicitude should be eventually satisfied but that it may be found that every usefull precaution had been taken to that end: that the favorable circumstances under which a negociation is likely to be carried on, afford additional confidence that the issue will not disappoint the expectations of the U. States, nor the zeal with which his Majesty has assured them he shall support their interests, but on the contrary that the magnanimity & wisdom which led his Majesty into the war in their behalf, & which have marked his conduct thro’ the course of it, will appear with fresh lustre in the Act by which it is to be terminated; and that the Alliance & amity which have been cemented by the mingled blood of the two nations, will derive still further stability from the final attainment of the just demands of both of them.
